Citation Nr: 1409257	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-16 487	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic left hip strain with osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus, status post reconstruction of the left foot with anterior calcaneal osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.

In February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in this appeal, the appellant requested a withdrawal of his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant of his claims seeking entitlement to an initial evaluation in excess of 10 percent for chronic left hip strain with osteoarthritis; and entitlement to an evaluation in excess of 10 percent for bilateral pes planus, status post reconstruction of the left foot with anterior calcaneal osteotomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.

 

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


